Citation Nr: 0634494	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from March 1961 to April 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which denied the veteran's claim for service 
connection for diabetes mellitus.

Pursuant the appellant's request, a personal hearing before a 
decision review officer was scheduled for July 2004.  
Thereafter, the hearing was rescheduled on four separate 
occasions at the appellant's request.  However, a notation 
associated with the claims file indicates that the appellant 
did not appear for the most recently rescheduled hearing.  
Since he failed to report for the June 2005 hearing or 
provide an explanation for his absence, and has not requested 
that the hearing be rescheduled, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records, to include the March 1965 
separation examination, are negative for any findings 
attributable to diabetes mellitus; the post-service medical 
evidence does not show a diagnosis of diabetes mellitus until 
approximately 27 years after service, and the preponderance 
of the competent evidence is against a nexus between a 
current diagnosis of diabetes mellitus and any incident of 
service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2003 and March 2006 VCAA notice letters, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This latter "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in December 2003 and March 2006, specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the veteran, to include the 
December 2003 and March 2006 letters, requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the February 2000 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the February 2000 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim for diabetes mellitus.  
Additionally, the claim was readjudicated after the notice in 
question was provided.  See Supplemental Statements of the 
Case issued in October 2004, June 2005 and February 2006.  
See also Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Vet. App. 473, 484, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for diabetes mellitus, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date if the claim was 
allowed.  Despite the inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for diabetes 
mellitus, the questions of the appropriate rating or 
effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the post-service medical records are associated with the 
claims file, as are the identified and available relevant 
post-service medical records.  To the extent that the veteran 
and his attorney contend that additional records exist which 
show a diagnosis of diabetes within 1 year of service 
discharge, as discussed below, the Board finds that the 
evidence of record does not support this contention.  
Moreover, the RO attempted to obtain these records by 
correspondence dated in February 2003 and January 2006, to no 
avail.  A case file note indicates that the earliest records 
pertaining to a diagnosis and treatment for diabetes are 
dated in 1992.  In December 2005, the RO also requested that 
the veteran provide any records dated between January 1970 
and July 1992.  No records were received.  The Board finds 
that the RO has obtained all identified evidence to the 
extent possible. 

As to any duty to provide examinations and/or opinions 
addressing the question of whether service connection for 
diabetes mellitus is causally linked to service or any 
incident thereof, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimants act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

The Board finds that the service medical records do not show 
a diagnosis or treatment for diabetes mellitus, and there is 
no competent medical evidence of diagnosis of diabetes 
mellitus until approximately 27 years after the veteran's 
separation from active service.  There is no competent 
opinion that links the disability addressed in this decision 
to service.  Under such circumstances, the Board finds that 
the medical evidence currently of record is sufficient to 
adjudicate the appeal of the service connection and that an 
examination or medical opinion is not warranted.  Id; see 
also Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2006).

For certain chronic disorders, such as diabetes mellitus, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

The veteran contends that he is entitled to service 
connection for diabetes mellitus. The service medical 
records, to include the veteran's March 1965 separation 
examination, are negative for any findings attributable to 
diabetes mellitus.  

As an initial matter, the Board notes that a veteran who, 
during active military, naval or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Diabetes mellitus is subject to the presumption in 
38 C.F.R. § 3.309(e) if it becomes manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  

Although the veteran served during a period of war, the 
evidence does not show, nor does he contend, that he received 
the Vietnam Service Medal or served in the Republic of 
Vietnam during the Vietnam Era.  Therefore, he is not 
entitled to the presumption of exposure to herbicides.  38 
C.F.R. §§ 3.307, 3.309(e) (2006).

In July 1992, the veteran presented at the VA medical Center 
with an 11 day history of pain, redness and swelling of the 
left foot.  He also complained of difficulty ambulating along 
with nausea and vomiting.  At the time, he reported that he 
may have injured his foot at work.  The clinician indicated 
that the veteran did not have a significant past medical 
history.  It was also noted that 2 of the veteran's brothers 
had a history of Insulin dependent diabetes mellitus.  
Laboratory findings were significant for glucose values of 
557.  A urinalysis test revealed glucose values greater than 
1,000.  He was admitted to the hospital for a gangrenous 
infection of the left foot and was placed on intravenous 
antibiotics. A transmetatarsal amputation of the left foot 
was performed.  The veteran was discharged from the hospital 
in August 1992, with what the clinician identified as a 
"new" diagnosis of diabetes mellitus.  He was also started 
on Insulin and a diabetic compliant diet.  A contemporaneous 
clinical note dated in July 1992, reflects that the veteran 
had no prior history of diabetes.

As noted above, the veteran was separated or discharged from 
active service in April 1965.  A July 1992 application for VA 
benefits shows that the veteran indicated that he received 
treatment for diabetes in 1992.  In subsequent post-service 
medical records the veteran is described as obese with poorly 
controlled diabetes mellitus due to non-compliance with a 
diabetic diet.  These records also show that he has also been 
seen on numerous occasions for follow-up of diabetes mellitus 
and wound care for ulcers of the left foot stump.  These 
records make reference to an initial diagnosis date for 
diabetes mellitus of July 1992 (January 1993 VA examination 
report and July 1992 medical records).  In April 2005, a 
clinician indicated that although the veteran had been 
diagnosed with diabetes in 1992, based on history provided by 
the veteran, he had probably had it long before that date.  
However, the clinician did not opine that the veteran's 
diabetes began during or within one year of service.  
Moreover, there are no relevant contemporaneously recorded 
treatment records reflecting diabetes during service or for 
many years thereafter.  

The medical evidence of record reflects a gap of 
approximately 27 years between discharge from service and a 
post-service diagnosis of diabetes mellitus.  The veteran has 
claimed to have received treatment for diabetes following 
discharge from active duty.  The Board notes that the RO's 
request for additional post-service medical treatment records 
identified by the veteran did not produce any additional 
records.  To the extent that the veteran is now contending 
that he had problems with diabetes continually after service, 
his contentions are outweighed by the negative post-service 
medical evidence.  That is, there is no medical evidence or 
even contemporaneously recorded lay evidence suggestive of 
diabetes until approximately 27 years after service.  The 
Court of Appeals for Veterans' Claims has held that such 
negative evidence can be determinative.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  Moreover, 
there is no competent medical evidence that causally links 
the veteran's diabetes to service.  

In support of his claim, in August 2000, the veteran 
submitted witness statements from his brother and sister, who 
stated that to the best of their knowledge, the veteran had 
been a diabetic since 1966.  However, the evidence fails to 
support their contention and as laypersons they are not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge.  Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


